Citation Nr: 0410230	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-23 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 1959.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a June 2003 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the duty 
to assist has been met.  

2.  The veteran currently exhibits Level III hearing in the right 
ear.

3.  The veteran currently exhibits Level III hearing in the left 
ear.



CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the VCAA.  
See 66 Fe. Reg. 45,620 (August 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The intended 
effect of the new regulation is to establish clear guidelines 
consistent with the intent of Congress regarding the timing and 
the scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there has 
been substantial compliance with the assistance provisions of the 
new legislation in regard to the veteran's claim of entitlement to 
a compensable evaluation for his service-connected bilateral 
hearing loss.  The record contains all relevant treatment records 
and a VA examination report.  No additional pertinent evidence has 
been identified by the veteran as relevant to this issue.  Under 
these circumstances, no further action is necessary to assist the 
veteran with his claim.  

Furthermore, the veteran has been notified of the applicable laws 
and regulations which set forth the criteria for entitlement to a 
compensable rating for bilateral hearing loss.  The discussions in 
the rating decision and statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Additionally, a RO letter 
dated in July 2003 explained to the veteran what information 
and/or evidence was necessary to support his claim, what 
information and/or evidence was needed from him, what information 
VA would obtain for him, and where to send the information or 
evidence.  The Board therefore finds that the notice requirements 
of the new law have been met.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the Unites States Court of Appeals for 
Veterans Claims (Court) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  The veteran was initially informed of 
the VCAA in a February 2003 letter from the RO, and the RO granted 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss in June 2003.  In June 2003, the veteran 
submitted a notice of disagreement as to the assigned rating for 
his service-connected hearing loss.  The veteran was again 
informed of the VCAA in a July 2003 letter from the RO and the RO 
denied entitlement to a compensable evaluation for bilateral 
hearing loss in an August 2003 Statement of the Case.  Thus, the 
Board concludes that this requirement of Pelegrini v. Principi, 17 
Vet. App. 412 (2004) has been met.  

In Pelegrini, the court also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertinent 
to your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was provided to 
the appellant does not specifically contain the words of the 
"fourth element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence pertaining 
to his claim.  The February 2003 and July 2003 RO letters told the 
veteran of the information necessary to support his claim and 
requested that he notify the RO of any additional information or 
evidence he wanted VA to obtain in support of his claim.  The 
letters also asked the veteran to send the RO any additional 
evidence as soon as possible.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  

Analysis

VA assigns disability evaluations in accordance with the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When 
the issue involves a claim for an increased rating for hearing 
loss, the applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report to 
the applicable rating tables.  
38 C.F.R. § 4.85.  It should be emphasized that "assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered."  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In the 
instant case, the veteran is technically not seeking an increased 
rating, since his appeal arises from the original assessment of a 
disability rating.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In that 
decision, the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of "staged" ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods based 
on the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 100 
percent and are based on organic impairment of hearing acuity as 
demonstrated by the results of speech discrimination tests 
together with average hearing thresholds, with the average hearing 
threshold levels as measured by pure tone audiometry tests in the 
frequencies of 1000, 2000, 3000 and 4000 cycles per second.  To 
evaluate the degree of disability from service-connected hearing 
loss, the rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through level 
XI for profound deafness.  See 38 C.F.R. § 4.85.  As noted above, 
disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

VA amended the regulations pertaining to the evaluation for 
hearing loss effective June 10, 1999.  The Board notes that the 
pertinent regulations do not contain any substantive changes, but 
add certain provisions that were already the practice of VA.  See 
64 FR 25202, May 11, 1999, codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation of 
hearing loss, and the tables used to determine the level of 
hearing impairment and the disability evaluation of each level of 
hearing impairment have not been changed.

The revised regulatory provisions addressed the question of 
whether the speech discrimination testing employed by VA in a 
quiet room with amplification of sounds accurately reflects the 
extent of hearing impairment.  Based upon research, two 
circumstances were identified where alternative tables could be 
employed.  One was where the pure tone thresholds in each of the 
four frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or greater.  The second was where pure tone thresholds 
are 30 decibels or less at frequencies of 1000 Hertz, and are 70 
decibels or more at 2000 Hertz.  See 64 FR 25209, May 11, 1999, 
codified at 38 C.F.R. § 4.86.  In the present case, the record 
does not disclose thresholds meeting either of these criteria.

The most recent audiometric examination of the veteran's right 
ear, dated in March 2003, at frequencies of 1000, 2000, 3000 and 
4000 Hertz revealed pure tone thresholds, in decibels, of 20, 60, 
75, and 75, respectively, for a pure tone threshold average of 58.  
Speech discrimination of the right ear was noted as 88 percent.  
Such audiometric findings reflect Level III hearing in the right 
ear.  See 38 C.F.R. § 4.85.  The most recent audiometric 
examination of the veteran's left ear, also dated in March 2003, 
at frequencies of 1000, 2000, 3000, and 4000 Hertz revealed pure 
tone thresholds, in decibels, of 40, 70, 75, and 75, respectively, 
for a pure tone threshold average of 65.  Speech discrimination of 
the left ear was noted as 88 percent.  Such audiometric findings 
reflect Level III hearing in the left ear.  See 38 C.F.R. § 4.85.  
Consequently, under the applicable rating criteria, such hearing 
acuity warrants a noncompensable evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6100.  The Board notes that the veteran has not 
presented or identified any additional treatment records or 
hearing acuity tests in support of his claim, and the private 
treatment records dated from 1999 to 2002 are silent for any 
complaints or treatment related to hearing loss.

The Board recognizes that the veteran has expressed disagreement 
with testing procedures used by VA, particularly the speech 
recognition score, and requested another examination.  He has 
alleged that the examination practices are inconsistent with the 
applicable regulations, and that they do not reflect the hardships 
faced by the hearing impaired.  However, as previously noted, the 
revised regulatory provisions addressed the question of whether 
the speech discrimination testing employed by VA in a quiet room 
with amplification of sounds accurately reflects the extent of 
hearing impairment.  Based upon research, two circumstances were 
identified where alternative tables could be employed.  
Unfortunately, the veteran's hearing impairment did not meet 
either of those two circumstances.  Furthermore, the March 2003 
hearing examiner did not certify that the use of speech 
discrimination testing was not appropriate because of language 
difficulties or inconsistent speech discrimination scores.  The 
Board has reviewed the March 2003 VA audiological examination 
report and finds nothing inconsistent with the applicable 
regulations.  The Board therefore finds no basis upon which to 
remand this matter to the RO for an additional VA examination of 
the veteran's hearing loss.  

Finally, the Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's service-connected 
bilateral hearing loss results in marked interference with 
employment or frequent periods of hospitalization.  In the absence 
of such factors showing that application of the regular rating 
schedule standards has been rendered impractical, the Board finds 
that criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Based on current audiometric findings, the noncompensable 
evaluation in effect for the veteran's service-connected bilateral 
hearing loss is appropriate and entitlement to an increased 
evaluation is not warranted.  Accordingly, the veteran's claim 
must be denied.  Although the veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of entitlement 
to a compensable evaluation for bilateral hearing loss.  Gilbert 
v. Derwinski, 1 Vet. App. at 53 (1990).  The Board notes that it 
has considered all of the evidence of record.  A compensable 
disability evaluation is denied based upon the totality of the 
evidence, without predominate focus on the recent evidence of 
record.  Such review is consistent with the Court's decision in 
Fenderson v. West, 12 Vet. App. 119 (1999).



ORDER

Entitlement to a compensable evaluation for bilateral hearing loss 
is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



